     Case 1:19-cr-00068-PLM ECF No. 33 filed 10/04/19 PageID.88 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,                                Case no. 1:19-cr-068

v.                                                     Hon. Paul L. Maloney
                                                       United States District Judge
JONATHAN RYAN LEDOUX,

             Defendant.
                                  /


     STIPULATION REGARDING MENTAL COMPETENCY AND SANITY

       Pursuant to a Motion to Determine Sanity (ECF No. 21) filed in accordance with 18

U.S.C. § 4242, and a Motion to Determine Competency (ECF No. 18) filed in accordance

with 18 U.S.C. § 4241(a), the defendant was afforded a psychiatric and/or psychological

evaluation to determine sanity and competency. David M. Szyhowski, Psy.D., prepared a

Forensic Report, and Addendum, documenting the results of the competency and sanity

evaluation. The Report was filed on September 4, 2019. (ECF No. 31, Forensic Report

and Addendum.)

       Upon receipt of the Report, the Court scheduled a hearing for October 8, 2019, at

10:00 a.m. (ECF No. 32, Notice of Hearing.) The Court further noted that “If an agreement

of the parties is reached, a [sic] stipulation should be filed with the court no later than

October 7, 2019.” (Id.)
    Case 1:19-cr-00068-PLM ECF No. 33 filed 10/04/19 PageID.89 Page 2 of 2



       The parties have received and reviewed the Report and its Addendum filed in this

matter. The parties do not contest the Report and its Addendum and stipulate to the findings

and conclusions contained therein. The parties agree that it is appropriate for the Court to

use the Forensic Report and its Addendum, to make a determination. The parties further

agree that at a hearing on the outstanding Motion to determine competency and sanity, no

other evidence would be offered.


                                                 Respectfully submitted,

                                                 ANDREW BYERLY BIRGE
                                                 United States Attorney

Dated: October 4, 2019                           /s/ Davin M. Reust (w/permission)
                                                 DAVIN M. REUST
                                                 Assistant United States Attorney
                                                 330 Ionia, NW, 5th floor
                                                 Grand Rapids, Michigan 49503
                                                 (616) 456-2404


                                                 SHARON A. TUREK
                                                 Federal Public Defender

Dated: October 4, 2019                           /s/ Helen C. Nieuwenhuis
                                                 HELEN C. NIEUWENHUIS
                                                 First Assistant Federal Public Defender
                                                 50 Louis, NW, Suite 300
                                                 Grand Rapids, Michigan 49503
                                                 (616) 742-7420




                                             2
